DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reina (US 2005/0271129), hereafter referred to as Reina’129 in view of Schoppmeier et al. (US 2011/0276826), hereafter referred to as Schoppmeier’826.

Referring to independent claim 1, Reina’129 teaches a method comprising: transmitting or receiving, by a transceiver (transmitter 22 and receiver 24, see figure 1 and paragraph 34, lines 2-3) and prior to entering an L2 mode, a message (initialization mode involves selecting a sub-group of tones selected to transmit transition sequence to signal transition back to L0 from L2, wherein tones are selected based on signal-to-noise ratio or other channel conditions, paragraph 38, lines 7-13).

However, Schoppmeier’826 teaches a message comprising a parameter indicating at least a minimum expected throughput after a first L2 exit step from the L2 mode (“Framing parameters for a DTU framer may for example comprise a number of Reed-Solomon codewords per DTU, a number of padding bytes per DTU or a framing type defining the DTU framing structure”, paragraph 26, lines 1-4; framing parameter change 40, see figure 4A and paragraph 75, lines 9-12; minimum rate for MSG_min and required bandwidth may be set, paragraph 143, lines 11-16).
Reina’129 and Schoppmeier’826 are analogous because they are drawn to the same inventive field of low power transmission of data.
Prior to the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reina’129 and Schoppmeier’826 before them, to modify the method of Reina’129 by incorporating the framing parameter change message specifying settings of required bandwidth and minimum rates.
The motivation for doing so would have been to facilitate coordinating an online parameter change with other aspects of the communication system (paragraph 5, lines 3-5).
Therefore, it would have been obvious to combine Reina’129 and Schoppmeier’826 to bring about the invention as claimed.

Note that independent claim 8 contains the corresponding limitations of claim 1 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 2, Reina’129 teaches the method of claim 1, further comprising operating during the L2 Mode with a condition that an expected throughput after a first exit step shall be equal to or greater 

Note that claim 9 contains the corresponding limitations of claim 2 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 3, Reina’129 teaches the method of claim 2, wherein the operating comprises determining at least one bit allocation value during L2 mode (initialization mode involves selecting a sub-group of tones selected to transmit transition sequence to signal transition back to L0 from L2, wherein tones are selected based on signal-to-noise ratio or other channel conditions, paragraph 38, lines 7-13; each tone has a number of bits allocated to it, paragraph 35, lines 5-8).

Note that claim 10 contains the corresponding limitations of claim 3 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 4, Reina’129 teaches the method of claim 2, wherein the operating comprises determining at least one framing parameter value during L2 mode (transition sequence 68 transmitted while system 20 is still in low-power mode, see figure 3 and paragraph 49, lines 6-9; bits allocated to tone determined according to bit-loading table, paragraph 35, lines 5-8).

Note that claim 11 contains the corresponding limitations of claim 4 as shown above; therefore, it is rejected using the same reasoning accordingly.



Note that claim 12 contains the corresponding limitations of claim 5 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 6, Reina’129 teaches the method of claim 1, further comprising selecting, during an L2 Mode exit procedure, at least one transmission parameter that results in an expected throughput that is equal or greater than the minimum expected throughput indicated in the message (low-power mode includes lower data-rate, paragraph 42, lines 1-3).

Note that claim 13 contains the corresponding limitations of claim 6 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 7, Reina’129 teaches the method of claim 6, further comprising transmitting a second message that comprises the at least one transmission parameter value (transmitting first and second transition symbols in successive first and second symbol intervals, paragraph 18, lines 1-4; initialization mode involves selecting a sub-group of tones selected to transmit transition sequence to signal transition back to L0 from L2, wherein tones are selected based on signal-to-noise ratio or other channel conditions, paragraph 38, lines 7-13).

.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reina’129 in view of O’Sullivan (US RE39427), hereafter referred to as O’Sullivan’427.

Referring to independent claim 15, Reina’129 teaches a method comprising: transmitting or receiving, by a transceiver (transmitter 22 and receiver 24, see figure 1 and paragraph 34, lines 2-3) and prior to entering an L2 mode, a message (initialization mode involves selecting a sub-group of tones selected to transmit transition sequence to signal transition back to L0 from L2, wherein tones are selected based on signal-to-noise ratio or other channel conditions, paragraph 38, lines 7-13) indicating that the transceiver is not allowed to disable at least one subcarrier during the L2 mode (monitor tones carrying useful information or zeroes outside of transition sequences, paragraph 39, lines 9-15).
Further, O’Sullivan’427 teaches wherein a subcarrier is not disabled during the L2 mode (modem prevented from disconnecting sue to carrier loss, column 6, lines 30-33).
Reina’129 and O’Sullivan’427 are analogous because they are drawn to the same inventive field of connection management.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reina’129 and O’Sullivan’427 before them, to modify the method of Reina’129 to include the prevention of disconnection of O’Sullivan’427 by including messages to prevent disconnection.
The motivation for doing so would have been to address problems with hand-off in a cellular network (column 2, lines 55-59).


Note that independent claim 18 contains the corresponding limitations of claim 15 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 16, Reina’129 anticipates the method of claim 15, further comprising converting the at least one subcarrier that is not allowed to be disabled into a monitored subcarrier (monitor tones carrying useful information unless used for transmitting transition sequence, paragraph 39, lines 13-15).

Note that claim 19 contains the corresponding limitations of claim 16 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 17, Reina’129 anticipates the method of claim 16, wherein the monitor subcarrier has a bit allocation value equal to zero (bi=0) (monitor tones can carry zeroes outside of transition sequences, paragraph 39, lines 9-13).

Note that claim 20 contains the corresponding limitations of claim 17 as shown above; therefore, it is rejected using the same reasoning accordingly.

Claims 27 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Reina’129 and Schoppmeier’826 as applied to claim 1 above, and further in view of Laney et al. (US 2005/0044505), hereafter referred to as Laney’505.


Schoppmeier’826 teaches a message comprising a parameter indicating at least a minimum expected throughput after a first exit step from the low power mode (“Framing parameters for a DTU framer may for example comprise a number of Reed-Solomon codewords per DTU, a number of padding bytes per DTU or a framing type defining the DTU framing structure”, paragraph 26, lines 1-4; framing parameter change 40, see figure 4A and paragraph 75, lines 9-12; minimum rate for MSG_min and required bandwidth may be set, paragraph 143, lines 11-16).
Reina’129 and Schoppmeier’826 do not appear to explicitly teach the method providing HDTV video service in a home, comprising: entering a low power mode after at least one TV is turned off, and exiting the low power mode after at least one TV is turned on.
However, Laney’505 teaches providing HDTV video service in a home (set top box associated with a digital television receiver, paragraph 9, lines 5-6), entering a low power mode after at least one TV is turned off (system enters a low-power state when a user turns off a display device, paragraph 9, lines 9-11), and exiting the low power mode after at least one TV is turned on (system returns to higher-power state when user turns on a display device, paragraph 9, lines 11-12).
Reina’129, Schoppmeier’826, and Laney’505 are analogous in that they are both drawn to the same inventive field of power conservation.
Prior to the effective filing date of the current application, it would have been obvious to one of ordinary skill in the art, having the teachings of Reina’129, Schoppmeier’826, and Laney’505 before 
The motivation for doing so would have been to conserve energy, facilitate quiet operation, and/or extend battery life (paragraph 1, lines 4-7).
Therefore, it would have been obvious to combine Reina’129, Schoppmeier’826, and Laney’505 to bring about the invention as claimed.

Referring to claim 34, Reina’129 teaches a transceiver including a transmitter and a receiver (Reina’129: transmitter 24 and receiver 22, see figure 1 and paragraph 34, lines 1-4), the transceiver operable to transmit or receive prior to entering a Low Power Mode from a Full or Normal Power Mode a message (Reina’129: initialization mode involves selecting a sub-group of tones selected to transmit transition sequence to signal transition back to L0 from L2, wherein tones are selected based on signal-to-noise ratio or other channel conditions, paragraph 38, lines 7-13).
Schoppmeier’826 teaches the message comprising a parameter indicating at least a minimum expected throughput after a first exit step from the low power mode (“Framing parameters for a DTU framer may for example comprise a number of Reed-Solomon codewords per DTU, a number of padding bytes per DTU or a framing type defining the DTU framing structure”, paragraph 26, lines 1-4; framing parameter change 40, see figure 4A and paragraph 75, lines 9-12; minimum rate for MSG_min and required bandwidth may be set, paragraph 143, lines 11-16).
Laney’505 teaches wherein the minimum expected throughput after the first exit step is less than a data rate of the Full or Normal Power Mode (Laney’505: system processor still executing instructions while display is turned off, paragraph 14, lines 1-6; opaque GUI window instead of transparent windows on screen before power is turned on, see figure 5, step 504 and paragraph 23, lines 6-7; opaque window 150 decreases necessary processing power compared to transparent windows 

As to claim 35, Reina’129 teaches the transceiver of claim 34, wherein the transceiver operates during the Low Power Mode with a condition that an expected throughput after a first exit step shall be equal to or greater than the minimum expected throughput indicated in the message (low-power mode includes lower data-rate, paragraph 42, lines 1-3) preferably wherein the operating comprises determining at least one bit allocation value during Low Power Mode (initialization mode involves selecting a sub-group of tones selected to transmit transition sequence to signal transition back to L0 from L2, wherein tones are selected based on signal-to-noise ratio or other channel conditions, paragraph 38, lines 7-13; each tone has a number of bits allocated to it, paragraph 35, lines 5-8); wherein the operating comprises determining at least one framing parameter value during Low Power Mode (transition sequence 68 transmitted while system 20 is still in low-power mode, see figure 3 and paragraph 49, lines 6-9; bits allocated to tone determined according to bit-loading table, paragraph 35, lines 5-8).

As to claim 36, Reina’129 teaches the transceiver of claim 34, wherein the message is transmittable during initialization (initialization mode involves selecting a sub-group of tones selected to transmit transition sequence to signal transition back to L0 from L2, wherein tones are selected based on signal-to-noise ratio or other channel conditions, paragraph 38, lines 7-13); and/or wherein the transceiver further comprises a low power mode module capable of selecting, during a Low Power Mode exit procedure, at least one transmission parameter that results in an expected throughput that is .

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Reina’129, Schoppmeier’826 and Laney’505 as applied to claim 34 above, and further in view of O’Sullivan’427.

As to claim 37, Reina’129 teaches the transceiver of claim 34, being further operable to transmit or receive prior to entering the Low Power Mode from the Full or Normal Powder Mode a message (initialization mode involves selecting a sub-group of tones selected to transmit transition sequence to signal transition back to L0 from L2, wherein tones are selected based on signal-to-noise ratio or other channel conditions, paragraph 38, lines 7-13) indicating that the transceiver is not allowed to disable at least one subcarrier during the Low-Power Mode (monitor tones carrying useful information or zeroes outside of transition sequences, paragraph 39, lines 9-15), preferably wherein the transceiver is further operable to convert the at least one subcarrier that is not allowed to be disabled into a monitored subcarrier (monitor tones carrying useful information unless used for transmitting transition sequence, paragraph 39, lines 13-15), in particular wherein the monitor subcarrier has a bit allocation value equal to zero (monitor tones can carry zeroes outside of transition sequences, paragraph 39, lines 9-13).
Further, O’Sullivan’427 teaches wherein a subcarrier is not disabled during the L2 mode (modem prevented from disconnecting sue to carrier loss, column 6, lines 30-33).

Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reina’129, Schoppmeier’826, Laney’505, and O’Sullivan’427 before them, to modify the transceiver of Reina’129, Schoppmeier’826, and Laney’505 to include the prevention of disconnecting of O’Sullivan’427 by including messages to prevent disconnection.
The motivation for doing so would have been to address problems with hand-off in a cellular network (column 2, lines 55-59).
Therefore, it would have been obvious to combine Reina’129, Schoppmeier’826, Laney’505, and O’Sullivan’427 to bring about the invention as claimed.

Note that claim 39 contains the limitations of claim 37; therefore, it is rejected using the same reasoning accordingly.

As to claim 38, Reina’129 teaches the transceiver of claim 34, being further operable to transmit or receive prior to entering the Low Power Mode a message indicating that the transceiver is not allowed to disable any subcarriers during the Low Power Mode (monitor tones carrying useful information or zeroes outside of transition sequences, paragraph 39, lines 9-15).
Further, O’Sullivan’427 teaches wherein a subcarrier is not disabled during the L2 mode (modem prevented from disconnecting sue to carrier loss, column 6, lines 30-33).

Response to Arguments
January 26, 2021 have been fully considered but they are not persuasive.

Referring to independent claim 1, the Applicant argues that Reina and Schoppmeier do not teach transmitting or receiving, by a transceiver and prior to entering an L2 Mode, a message comprising a parameter indicating at least a minimum expected throughput after a first L2 exit step from the L2 Mode (page 8, line 39 – page 9, line 10).
The Examiner respectfully submits that Reina as cited discloses a message received before entering L2 mode indicating how to exit from the L2 mode. Further, Schoppmeier as cited discloses a message comprising a parameter indicating a minimum expected throughput after exiting L2 mode (such as minimum rate for MSG_min and required bandwidth).

Claims 2-14 are argued to be allowable by the same reasoning; therefore, the response to claim 1’s argument is applied hereto accordingly.

Referring to independent claim 15, the Applicant argues that Reina and O’Sullivan do not disclose transmitting or receiving, by a transceiver and prior to entering an L2 Mode, a message indicating that the transceiver is not allowed to disable at least one subcarrier during the L2 Mode (page 10, lines 1-22).
The Examiner respectfully submits that O’Sullivan indicates that normally, when getting an indication that the connection was lost, a modem is deactivated. However, O’Sullivan further discloses in the passage cited in the rejection that the modem is not disconnected in response to a lost connection. It is respectfully submitted by the Examiner that this is analogous to indicating that a transceiver is not allowed to disable a subcarrier during a time of reduced functionality.


Referring to independent claims 27 and 34, the Applicant argues that Reina, Schoppmeier, and Laney do not disclose “a message comprising a parameter indicating at least a minimum expected throughput after a first exit step from the Low Power Mode to the Full or Normal Power Mode” (page 11, lines 1-19), particularly arguing that selecting a group of sub-tones is not equivalent to transmitting a message.
The Examiner respectfully submits that the cited portion of Reina is followed by stating that “the indices of these tones are passed from the receiver to the transmitter”, which suggests that the indices are sent as a message.

The Examiner respectfully submits that claims 35-39 are held to be allowable by similar reasoning in the arguments; therefore, the response to the arguments regarding independent claims 27 and 34 is applied hereto accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721.  The examiner can normally be reached on Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184